Citation Nr: 0822280	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-35 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for left os calcis 
fracture residuals, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a compensable evaluation for residuals of 
a cholecystectomy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to May 
1956. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In September 2006, the veteran testified at a travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in September 2007 for further 
development and adjudicative action.  In a February 2008 
rating decision, the RO/AMC awarded an increased rating for 
left os calcis fracture residuals from 10 percent to 20 
percent effective August 19, 2004.  In a February 2008 
Supplemental Statement of the Case (SSOC), the RO/AMC 
adjudicated the matter of residuals of a cholecystectomy, 
continuing the noncompensable evaluation.  The case has been 
returned to the Board for further appellate review.  The 
Board notes that an SSOC was not issued on the left os calcis 
fracture issue following the readjudication by the RO in the 
February 2008 rating decision.  However, the rating decision 
reflects RO consideration of the evidence and the veteran was 
provided with a copy of the decision, which detailed the 
reasons and bases for the RO's determination.  Any error in 
providing a rating decision rather than an SSOC is harmless, 
especially in light of the favorable determination below on 
this issue.  Thus, the Board finds no prejudice to the 
veteran by deciding the claim at this time, rather than 
remanding for issuance of an SSOC to reiterate information 
already contained in the rating decision.  

The Board notes that during June 2008 VA treatment records 
were received at the Board without waiver of agency of 
original jurisdiction (AOJ).  The additional evidence is 
duplicative of evidence which was already of record and which 
has previously been considered by the AOJ.  Therefore, remand 
for the AOJ's initial consideration of this evidence is not 
required.  38 C.F.R. § 20.1304(c) (2007).


FINDINGS OF FACT

1.  The veteran's left os calcis fracture residuals manifest 
in marked limitation of motion of the ankle, marked deformity 
of the os calcis with severe degenerative changes and 
significant functional loss but with no actual loss of use of 
the foot or ankylosis of the ankle. 

2.  The veteran's residuals of a cholecystectomy cause mild 
symptoms to include constipation and pain at the incision 
site. 


CONCLUSIONS OF LAW

1.  An evaluation of 30 percent, but no higher, for left os 
calcis fracture residuals is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59. 4.71a, 
Diagnostic Codes 5273, 5284 (2007).

2.  An evaluation of 10 percent, but no higher, for residuals 
of a cholecystectomy is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & West Supp 2007); 38 C.F.R. §§ 3.102, 4.7, 4.114, 
Diagnostic Code 7318 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a February 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence will be obtained by VA.  
This letter advised the veteran to submit or ask VA to obtain 
medical evidence detailing clinical findings, to submit lay 
statements from witnesses describing his symptoms, and/or to 
submit his own statement completely describing his symptoms, 
their frequency and severity, and any additional disablement 
his condition causes.  A March 2006 letter also informed the 
veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the symptoms has on his employment and daily life.  The 
notice also provided examples of pertinent medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.  The letter also notified the veteran of the 
evidence needed to establish an effective date.  The veteran 
was provided with the applicable rating schedule criteria in 
the October 2005 statement of the case.  The case was last 
readjudicated in February 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA treatment records, VA 
examination reports, private treatment records and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Board notes that the veteran 
described the impact of his disability on his daily life, and 
his current symptomatology to VA examiners and during his 
hearing.  Thus, the veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the veteran.  See 
Sanders, 487 F.3d 881; see also Vasquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Os calcis fracture residuals

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The veteran is currently rated at 20 percent under Diagnostic 
Code 5273 for malunion of the os calcis with marked 
deformity.  This is the maximum evaluation assignable under 
this Code. 

Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
rating requires moderately severe residuals. Severe residuals 
of foot injuries warrant a 30 percent evaluation. 38 C.F.R. § 
4.71a. 
 
The Board finds the veteran's left os calcis fracture 
residuals are more adequately evaluated under Diagnostic Code 
5284 than Diagnostic Code 5273.  38 C.F.R. 
§ 4.71a.  During the veteran's VA examination conducted in 
December 2007, the examiner's impression was severe 
degeneration of the left foot and ankle due to previous 
fracture of the left os calcis with malunion.  The medical 
finding of severe residuals of the os calcis injury affecting 
the veteran's left foot and his ankle yield a 30 percent 
disability rating under Diagnostic Code 5284.  Therefore, the 
more general Diagnostic Code 5284 is appropriate in this 
circumstance and allows for a higher rating of the veteran's 
disability.  The Board notes that the 30 percent evaluation 
takes into account the effects of arthritis and pain during 
use and flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993). 

Additionally, the veteran's VA examination dated December 
2007 indicated that the veteran had a deformed foot, heel and 
ankle with thickening around the ankle; with the heel in 
valgus with the ankle and tender.  The veteran's range of 
motion was markedly limited; dorsiflexion at 10 degrees on 
the right side and 0 degrees on the left side; plantar 
flexion at 20 degrees on the right side and 15 degrees on the 
left side; inversion at 5 degrees on the right side and 0 
degrees on the left side; and eversion being 0 degrees on the 
right side and 5 degrees on the left side.  The veteran was 
neurovascularly intact.  Additionally, the examiner reported 
that an x-ray of the veteran's left ankle revealed chronic 
osteoporosis with severe degenerative changes around the left 
heel deformity in the form of two large spurs on the inferior 
and anterior aspect as well as posteriorly with an area of 
osteopenia and varying densities of bone and soft tissue 
within the os calcis itself.  There were additional 
degenerative changes in the subtalar joint as well as the mid 
foot.  Additional osteoporosis was shown in the foot with 
degenerative changes at the fifth TMT joint.  The examiner 
also indicated that the veteran has significant functional 
loss since the veteran was unable to walk long distances and 
limped with every step.  The veteran did not describe flare-
ups unless he overdid.  Finally, the examiner indicated the 
veteran had tenderness, painful motion at the extremes and 
edema.    

The veteran was also afforded VA examinations in November 
2004 and June 2005.  X-ray findings indicated that large 
calcaneal spurs with osteopenia were discovered.

In his travel Board testimony, conducted in September 2006, 
the veteran indicated that his ankle was unstable and 
painful.    

To warrant a higher evaluation than the 30 percent currently 
contemplated under Diagnostic Code 5284, the evidence must 
show ankylosis of the left ankle or loss of use of the left 
foot.  38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5270.  Loss 
of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  38 C.F.R. 
§ 4.63.  There is no evidence that the veteran's foot retains 
no effective function.  Likewise, there is no indication in 
the record that the veteran has ankylosis (frozen joint) of 
the ankle.  

Here, the evidence shows the residuals of the veteran's left 
os calcis fracture manifest in pain, limited motion, severe 
deformity, chronic osteoporosis and severe degeneration.  
Such findings more nearly approximate a finding of a severe 
foot disability.  Thus, the Board finds that the veteran's 
left foot disorder more nearly approximates a 30 percent 
evaluation under Diagnostic Code 5284.  38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45.  


Cholecystectomy residuals

Documents of record establish that the veteran underwent a 
cholecystectomy during service after a car accident.  He is 
currently assigned a noncompensable rating for this 
disability under 38 C.F.R. § 4.114, Diagnostic Code 7318, for 
removal of the gall bladder.  Under this Diagnostic Code, a 
10 percent rating is assigned for mild symptoms.  The highest 
possible rating under this code is 30 percent, requiring 
severe symptoms.  See 38 C.F.R. § 4.114, Diagnostic Code 
7318. 
 
The Board finds that the veteran's disability picture, 
throughout the rating period on appeal, is more consistent 
with a 10 percent disability evaluation, as the veteran 
complains of residual symptoms and the examiner provides a 
nexus between the veteran's symptoms and the veteran's in-
service gallbladder removal.  At the veteran's December 2007 
VA examination, the veteran reported he had a thirty years 
history of diarrhea following the gallbladder operation, 
which had reverted to constipation during the last five 
years.  He additionally complained of constant pain and 
discomfort around his surgical incision, which was described 
as a well healed 26 centimeter long incision from xiphoid to 
below the umbilicus.  The examiner also indicated that there 
is no evidence of hernia.  There were additionally two 
drainage sites noted in the upper right quadrant, measuring 
approximately 1.5 centimeter in diameter for each one.  Bowel 
sounds were noted as normal.  The examiner diagnosed status 
postoperative laparotomy with cholecystectomy with prolonged 
diarrhea, now resolved with the associated problem of 
constipation.  Therefore, the veteran suffers with mild 
symptoms as residuals from his gallbladder removal, 
commensurate with a 10 percent disability rating.  See 38 
C.F.R. § 4.114, Diagnostic Code 7318. 
 
Additionally, the Board has considered whether the veteran is 
entitled to a separate rating for the veteran's surgical scar 
under 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.  In 
this case, however, the evidence does not establish that such 
criteria have been met.  On VA examination, the veteran's 
scar was noted as being well healed, measuring 26 
centimeters.  The Board acknowledges that the veteran 
complained of localized pain due to the incision from his 
surgery, but the veteran's current disability rating already 
takes into account the veteran's abdominal discomfort.  See 
38 C.F.R. § 4.14, VA's anti-pyramiding provision (the 
evaluation of the same 'disability' or the same 
'manifestations' under various diagnoses is prohibited).  For 
these reasons, assignment of a separate evaluation for the 
veteran's surgical scar is not warranted. 
 
The Board has also considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant any periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to a 30 percent rating for the veteran's service 
connected left os calcis fracture residuals is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.

Entitlement to a 10 percent rating for the veteran's service 
connected residuals of a cholecystectomy is granted, subject 
to the regulations applicable to the payment of monetary 
benefits.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


